Citation Nr: 1034884	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  06-30 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether the character of the appellant's service constitutes a 
bar to Department of Veterans Affairs benefits.


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The appellant entered active duty in June 1986 and separated from 
active duty in May 1988.  His time lost includes being in 
unauthorized absence (UA) status from June 30, 1987 to July 13, 
1987 and from August 10 1987 to March 16, 1988.  The character of 
discharge on separation was "under other than honorable 
conditions."  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California which found the character of the appellant's 
discharge to constitute a bar to VA benefits.  The appellant has 
subsequently moved to the jurisdiction of the RO in San Diego, 
California.

In September 2004, VA received the appellant's claim for service 
connection for posttrauamtic stress disorder (PTSD) and 
alcoholism.  In May 2005 the RO issued an administrative decision 
which addressed the issue as involving the character of 
discharge.  In May 2006 the appellant filed a claim for 
nonservice connected pension benefits.  The July 2006 Statement 
of the Case (SOC) and the July 2007 Supplemental Statement of the 
Case (SSOC) phrased the issues on appeal as involving service 
connection for PTSD and alcoholism as well as for pension 
benefits.  Review of the SOC and the SSOC reveals that they 
addressed the issue of the character of discharge being a bar to 
benefits.  All of the appellant's arguments have also been 
related to the character of his discharge.  Accordingly, the 
Board has recharacterized the issue on appeal to accurately 
reflect the issue adjudicated in the May 2005 decision.  


FINDINGS OF FACT

1.  The appellant began to serve his enlistment in June 1985.

2.  In May 1988, the appellant was discharged from service under 
other than honorable conditions; separation was granted in lieu 
of trial by court martial.  

3.  In January 2005, the Board of Correction for Naval Records 
denied the appellant's application to change the character of his 
discharge.  


CONCLUSION OF LAW

The character of the appellant's service, from June 1986 to May 
1988, precludes entitlement to VA benefits.  38 U.S.C.A. §§ 101, 
5303 (West 2002); 38 C.F.R. §§ 3.12, 3.13, 3.354 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered whether the notice and development 
provisions of VA law are applicable to this claim.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009).  
Because this case involves the legal question regarding whether 
the appellant has adequate standing to apply for VA benefits, the 
notice and duty to assist provisions do not apply.  Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  VA is not required to provide 
notice of the information and evidence necessary to substantiate 
a claim where that claim cannot be substantiated because there is 
no legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.

Notwithstanding the inapplicability of the notice and duty to 
assist provisions in this case, the RO provided notice to the 
appellant in correspondence dated September 2004 and June 2005, 
which notified him of information and evidence necessary to 
substantiate whether the character of his discharge rendered him 
ineligible for benefits. 

The appellant requested a hearing before the Board at the local 
RO (Travel Board hearing).  He subsequently requested this 
hearing be rescheduled on multiple occasions.  Most recently, he 
failed to report to the hearing scheduled in August 2010 without 
good cause.  He has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Service treatment records and service 
personnel records have been associated with the claims file.  The 
appellant has not identified any additional evidence pertinent to 
his claim, which is not already of record.  VA has no obligation 
to provide any further notice or assistance to this appellant.

The appellant seeks service connection for PTSD and alcoholism as 
well as entitlement to nonservice connected pension benefits.  He 
contends that he is eligible for VA benefits.

A person seeking VA benefits must first establish that they have 
attained the status of veteran.  Holmes v. Brown, 10 Vet. App. 
38, 40 (1997).  The term "veteran" means a person who served in 
the active military, naval or air service, and who was discharged 
or released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).  

A discharge or release from active service under conditions other 
than dishonorable is a prerequisite to entitlement to VA pension 
or compensation benefits. 38 U.S.C.A. § 101(18); 38 C.F.R. § 
3.12(a) (2008).  A discharge issued under honorable conditions is 
binding on VA. 38 C.F.R. § 3.12(a).  

As to the regulatory bars, a discharge or release because of one 
of the offenses specified under 38 C.F.R. § 3.12(d) is considered 
to have been issued under dishonorable conditions: (1) Acceptance 
of an undesirable discharge to escape trial by general court-
martial; (2) Mutiny or spying; (3) An offense involving moral 
turpitude (This includes, generally, conviction of a felony); (4) 
Willful and persistent misconduct (This includes a discharge 
under other than honorable conditions, if it is determined that 
it was issued because of willful and persistent misconduct.  A 
discharge because of a minor offense will not, however, be 
considered willful and persistent misconduct if service was 
otherwise honest, faithful and meritorious); (5) Homosexual acts 
involving aggravating circumstances or other factors affecting 
the performance of duty (examples of homosexual acts involving 
aggravating circumstances or other factors affecting the 
performance of duty include child molestation, homosexual 
prostitution, homosexual acts or conduct accompanied by assault 
or coercion, and homosexual acts or conduct taking place between 
service members of disparate rank, grade, or status when a 
service member has taken advantage of his or her superior rank, 
grade, or status.).  38 C.F.R. § 3.12(d)(emphasis added).

Benefits are also not payable where the former service member was 
discharged under other than honorable conditions as a result of 
AWOL for a continuous period of at least 180 days.  38 C.F.R. § 
3.12(c)(6).  

An act is willful misconduct where it involves deliberate or 
intentional wrongdoing with knowledge of or wanton and reckless 
disregard of its probable consequences.  Mere technical violation 
of police regulations or ordinances will not per se constitute 
willful misconduct.  38 C.F.R. § 3.1(n).

An absence without leave, precluding the performance of military 
duties, cannot constitute a minor offense for purposes of willful 
and persistent misconduct.  Stringham v. Brown, 8 Vet. App. 445, 
448 (1995).

A discharge or release from service under one of the above 
conditions specified in 38 C.F.R. § 3.12(c) and (d) is a 
statutory or regulatory bar to the payment of benefits, unless it 
is found that the person was insane at the time of committing the 
offense causing such discharge or release or unless otherwise 
specifically provided. 38 U.S.C.A. § 5303(b); 38 C.F.R. § 
3.12(b).  Insanity is a defense to all statutory and regulatory 
bars, while compelling circumstances is only a defense to the 
statutory bar involving an AWOL period of at least 180 days.

VA regulations provide that an insane person is one (1) who, 
while not mentally defective or constitutionally psychopathic, 
except when a psychosis has been engrafted upon such basic 
condition, exhibits, due to disease, a more or less prolonged 
deviation from his normal method of behavior; or (2) who 
interferes with the peace of society; or (3) who has so departed 
(become antisocial) from the accepted standards of the community 
to which by birth and education he belongs as to lack the 
adaptability to make further adjustment to the social customs of 
the community in which he resides.  38 C.F.R. § 3.354(a).  
Consulting various well-accepted legal authority, VA General 
Counsel has noted that the term insanity was synonymous with 
psychosis.  VAOPGCPREC 20-97.  

The burden is on the appellant to submit competent medical 
evidence that he was insane at the time of the offense.  
Stringham v. Brown, 8 Vet. App. 445, 449 (1995).

The appellant's DD-214 indicates that his date of entry into 
active service was June 1985.  He was separated in May 1988 with 
a character of discharge being "under other than honorable 
conditions."  The reason for separation was given as 
"separation in lieu of trial by court martial."

The Veteran's service personnel records reveal that in April 1988 
he was awaiting trial by court martial for the offenses of being  
UA from June 30 1987 to July 13, 1987 and from August 10, 1987 to 
March 16, 1988.  His disciplinary history included two non-
judicial punishments (NJPs) for willfully disobeying a lawful 
order and for drunk and disorderly conduct.  

The appellant has submitted numerous written statements in which 
he asserts that his service was honorable.  He further asserts 
that his alcoholism and family problems during service as the 
cause of his disciplinary problems and as "compelling 
circumstances" to overcome the bar to benefits under 38 C.F.R. 
§ 3.12 (c), (6).  

The appellant requested to have his discharge reviewed by the 
Board for Correction of Naval Records.  Their January 2005 
decision denied the appellant's request to have his records 
corrected to receive an upgrade to his discharge.  This decision 
considered the appellant's claims and still denied the correction 
request.  

In cases for VA benefits where the requisite veteran status is at 
issue, the relevant question is whether qualifying service is 
shown under Title 38 of the United States Code and the 
regulations promulgated pursuant thereto.  See Soria v. Brown, 
118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department 
certification is required, the service Department's decision on 
such matters is conclusive and binding on the VA.  38 C.F.R. § 
3.203(c); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In 
short, the Marine Corps has determined that the appellant's 
service was under other than honorable conditions, and that the 
appellant accepted this in lieu of trial by court martial.  The 
service department upheld that character of discharge by a 
decision rendered in January 2005.  Accordingly, these 
determinations with respect to the character of the appellant's 
military service are binding on VA.  

The evidence establishes that the appellant received an other 
than honorable discharge in lieu of trial by court marital.  His 
character of service is a bar to VA benefits.  See 38 C.F.R. 
§ 3.12 (d), (1).  He cannot overcome the bar to benefits pursuant 
to 38 C.F.R. § 3.12 (c), (6) because this section of the code is 
inapplicable.  Insanity is a defense to all statutory and 
regulatory bars, while compelling circumstances is only a defense 
to the statutory bar involving an AWOL period of at least 180.  
There is no evidence of insanity in the instant case.  

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved.  The character of the appellant's 
service is a bar to benefits and the award of benefits is not 
warranted.  


ORDER

The character of the appellant's discharge from active military 
service is a bar to the receipt of VA benefits and the appeal is 
denied.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


